Exhibit 10.1

 

ARCBEST CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Directors — with deferral feature)

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is dated as of
this     day of         , 20   (the “Grant Date”), and is between ArcBest
Corporation (the “Company”) and           (“Participant”).

 

WHEREAS, the Company, by action of the Board and approval of its shareholders
established the ArcBest Corporation 2005 Ownership Incentive Plan (the “Plan”);

 

WHEREAS, Participant is a member of the Board and is not employed by the Company
or a Subsidiary;

 

WHEREAS, the Company desires to encourage Participant to own Common Stock for
the purposes stated in Section 1 of the Plan; and

 

WHEREAS, Participant and the Company have entered into this Agreement to govern
the terms of the Restricted Stock Unit Award (as defined below) granted to
Participant by the Company.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.                                      Definitions

 

Defined terms in the Plan shall have the same meaning in this Agreement, except
where the context otherwise requires.

 

2.                                      Grant of Restricted Stock Units

 

On the Grant Date, the Company hereby grants to Participant an Award of       
Restricted Stock Units (the “Award”) in accordance with Section 9 of the Plan
and subject to the conditions set forth in this Agreement and the Plan (as
amended from time to time).  Each Restricted Stock Unit subject to the Award
represents the right to receive one Share (as adjusted from time to time
pursuant to Paragraph 13 hereof and/or Section 13 of the Plan) upon the terms
and subject to the conditions (including the vesting conditions) set forth in
this Agreement and the Plan.  By accepting the Award, Participant irrevocably
agrees on behalf of Participant and Participant’s successors and permitted
assigns to all of the terms and conditions of the Award as set forth in or
pursuant to this Agreement and the Plan (as such Plan may be amended from time
to time).

 

3.                                      Vesting; Payment

 

(a)                                 The Award shall not be vested as of the
Grant Date and shall be forfeitable unless and until otherwise vested pursuant
to the terms of this Agreement.  After the Grant Date, provided that Participant
remains a member of the Board continuously through the third

 

--------------------------------------------------------------------------------


 

anniversary of the Grant Date (the “Normal Vesting Date”), the Award shall
become vested with respect to 100% of the Restricted Stock Units on such Normal
Vesting Date.  In addition, prior to the Normal Vesting Date:

 

(i)  the Award shall become vested with respect to 100% of the Restricted Stock
Units on the first date on or after the Grant Date that the Participant
satisfies the requirements for Normal Retirement, as defined below, whether or
not actual retirement or separation from service has occurred on that date.

 

(ii) on the first date on or after the Grant Date on which Participant satisfies
the requirements for Early Retirement, as defined below, whether or not actual
retirement or separation from service has occurred on that date, the Award shall
become vested with respect to the number of the Restricted Stock Units subject
to the Award multiplied by a fraction, (A) the numerator of which is equal to
the number of full months between such date and the Grant Date, and (B) the
denominator of which is 36, and the Award shall continue to vest on the
fifteenth day of each subsequent month with respect to an additional one-thirty
sixth of the number of Restricted Stock Units subject to the Award until the
first day of the month in which the Normal Vesting Date occurs, In the month
that the Normal Vesting Date occurs, all Units not previously vested shall
become vested on the date of the month that corresponds to the Grant Date.

 

For purposes of this Agreement, the term “Normal Retirement” shall mean
Participant’s retirement from service as a member of the Board on or after age
65 so long as Participant has, as of the date of such retirement, at least 5
years of service with the Company.

 

For purposes of this Agreement, the term “Early Retirement” shall mean
Participant’s retirement from service as a member of the Board with at least 3
years of Board member service with the Company.

 

Restricted Stock Units that have vested and are no longer subject to a
substantial risk of forfeiture are referred to herein as “Vested Units.” 
Restricted Stock Units that are not vested and generally remain subject to
forfeiture are referred to herein as “Unvested Units.”

 

(b)                                 Notwithstanding anything to the contrary in
this Paragraph 3, the Award shall be subject to earlier acceleration of vesting
and/or forfeiture and transfer as provided in this Agreement and the Plan.

 

(c)                                  Subject to Paragraph 3(d) below, on the
Normal Vesting Date, or, if earlier, the date Participant’s service as a member
of the Board terminates on or after he satisfied the requirements for
accelerated vesting by virtue of qualifying for Normal Retirement or Early
Retirement, Participant shall be entitled to receive one Share (subject to
adjustment under Paragraph 13 hereof and/or Section 13 of the Plan) for each
Vested Unit in accordance with the terms and provisions of this Agreement and
the Plan.  The Company will transfer such Shares to Participant or Participant’s
designee subject to (i) Participant’s satisfaction of any required tax
withholding obligations as set forth in Paragraph 6 and (ii) the restrictions,
if any, imposed by the Company under Paragraph 14(f) or otherwise pursuant to
the terms and conditions of the Plan and this Agreement.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Subject to the satisfaction of all of the
tax withholding obligations described in Section 7 below, Participant may
irrevocably elect to defer the receipt of any Shares issuable pursuant to Vested
Units, other than Units distributable by reason of Sections 6(b) or (c), by
submitting to the Company an election to defer receipt in the form attached
hereto as Exhibit A (the “Deferral Election Form”).  In the event Participant
intends to defer the receipt of any Shares, Participant must submit a proposed
Deferral Election Form to the Company by December 31 of the year preceding the
year of the Grant Date of the Award. Notwithstanding anything herein to the
contrary, any Shares subject to Vested Units with respect to which a deferred
payment date has been elected shall be immediately distributed to Participant or
Participant’s estate, as applicable, upon Participant’s death or Disability (as
defined below) or upon a “change in the ownership or effective control” of the
Company or in the “ownership of a substantial portion of the assets” of the
Company within the meanings ascribed to such terms in Treasury Department
regulations or other guidance issued under Section 409A of the Code. 
Participant hereby represents that he or she understands the effect of any such
deferral of the receipt of shares under relevant federal, state and local tax
laws.

 

(e)                                  The date upon which Shares are to be issued
under either Paragraph 3(c) or 3(d) is referred to as the “Settlement Date.” 
The issuance of the Shares hereunder may be effected by the issuance of a stock
certificate, recording shares on the stock records of the Company or by
crediting shares in an account established on the Participant’s behalf with a
brokerage firm or other custodian, in each case as determined by the Company. 
Fractional shares will not be issued pursuant to the Award.

 

Notwithstanding the above, prior to a Change in Control, (i) for administrative
or other reasons, the Company may from time to time temporarily suspend the
issuance of Shares in respect of earned Vested Units (whether or not deferred),
(ii) the Company shall not be obligated to deliver any Shares during any period
when the Company determines that the delivery of Shares hereunder would violate
any federal, state or other applicable laws, and (iii) the date on which shares
are issued hereunder may include a delay in order to provide the Company such
time as it determines appropriate to address tax withholding and other
administrative matters.  Any delay pursuant to 3(e)(ii) shall only be until such
time that the Company determines that the delivery of shares would no longer
violate any Federal, state or other applicable law.  Notwithstanding the delay
for administrative or other reasons provided for in clauses (i) and (iii) above,
in no event will such issuance of shares be delayed beyond the later of the end
of the calendar year in which the Settlement Date occurs, or the 15th day of the
third month after the end of such year, or such other time as permitted under
Section 409A of the Code and the regulations thereunder without the imposition
of any additional taxes under Section 409A of the Code.

 

Notwithstanding any other provision of the Plan, this Agreement or the Deferral
Election Form to the contrary, the Plan, this Agreement and the Deferral
Election Form shall be construed or deemed to be amended as necessary to comply
with the requirements of Section 409A of the Code to avoid the imposition of any
additional or accelerated taxes or other penalties under Section 409A of the
Code.  The Committee, in its sole discretion, shall determine the requirements
of Section 409A of the Code applicable to the Plan, this Agreement and the
Deferral Election Form and shall interpret the terms of the Plan, this Agreement
and the Deferral Election Form consistently therewith. Under no circumstances,
however, shall the Company have any liability under the Plan, this Agreement or
the Deferral Election Form for any taxes,

 

3

--------------------------------------------------------------------------------


 

penalties or interest due on amounts paid or payable pursuant to the Plan, this
Agreement or the Deferral Election Form, including any taxes, penalties or
interest imposed under Section 409A of the Code.

 

4.                                      Status of Participant

 

Participant shall have no rights as a stockholder (including, without
limitation, any voting rights with respect to the Shares subject to the Award
and, except to the extent the Award is adjusted pursuant to Paragraph 13 hereof
and/or Section 14 of the Plan, the right to receive any payments with respect to
dividends or other distributions paid with respect to the Shares subject to this
Award) with respect to either the Restricted Stock Units granted hereunder or
the Shares underlying the Restricted Stock Units, unless and until such Shares
are issued in respect of Vested Units, and then only to the extent of such
issued Shares.

 

5.                                      Effect of Termination of Board Service;
Change in Control

 

(a)                                 General.  Except as provided in Paragraphs
5(b) or (c), upon a termination of Participant’s service as a member of the
Board for any reason, the Unvested Units shall be forfeited by Participant and
cancelled and surrendered to the Company without payment of any consideration to
Participant.

 

(b)                                 Death; Disability.  Upon a termination of
Participant’s service as a member of the Board by reason of Participant’s death
or Disability, all Unvested Units shall vest as of the date of such termination
of service and be issued as soon as administratively possible.  For the purposes
of this Agreement, the term “Disability” shall mean a condition under which
Participant either (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, or (ii) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan.

 

(c)                                  Change in Control.  All Unvested Units
shall vest as of the date a Change in Control occurs and be issued as soon as
administratively possible so long as with respect to any amounts that the
Company determines to be deferred compensation within the meaning of
Section 409A of the Code, such Change in Control qualifies as a “change in the
ownership or effective control” of the Company or in the “ownership of a
substantial portion of the assets” of the Company within the meanings ascribed
to such terms in Treasury Department regulations or other guidance issued under
Section 409A of the Code.

 

6.                                      Withholding and Disposition of Shares

 

Participant is liable and responsible for all taxes owed in connection with the
Award, regardless of any action the Company takes with respect to any tax
reporting or withholding obligations that arise in connection with the Award.
The Company does not make any representation or undertaking regarding the tax
treatment of the grant or vesting of the Award or the subsequent sale of Shares
issuable pursuant to the Award. The Company does not commit

 

4

--------------------------------------------------------------------------------


 

and is under no obligation to structure the Award to reduce or eliminate
Participant’s tax liability.

 

7.                                      Excess Parachute Payments

 

Notwithstanding anything in this Agreement to the contrary, if any of the
payments in respect of this Award, together with any other payments to which
Participant has the right to receive from the Company or any purchaser,
successor, or assign, would constitute an “excess parachute payment” (as defined
in Code Section 280G), the payments pursuant to the Award and/or such other
plans or agreements shall be reduced to the largest amount as will result in no
portion of such payments being subject to the excise tax imposed by Code
Section 4999.

 

8.                                      Plan Controls

 

The terms of this Agreement are governed by the terms of the Plan, as it exists
on the Grant Date and as the Plan is amended from time to time.  In the event of
any conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan shall control, except as expressly stated otherwise
in this Agreement.  The term “Section” generally refers to provisions within the
Plan; provided, however, the term “Paragraph” shall refer to a provision of this
Agreement.

 

9.                                      Limitation on Rights; No Right to Future
Grants; Extraordinary Item

 

By entering into this Agreement and accepting the Award, Participant
acknowledges that: (a) Participant’s participation in the Plan is voluntary and
(b) the grant of the Award will not be interpreted to form an employment or
Board member relationship with the Company or any Subsidiary. The Company shall
be under no obligation whatsoever to advise Participant of the existence,
maturity or termination of any of Participant’s rights hereunder and Participant
shall be responsible for familiarizing himself or herself with all matters
contained herein and in the Plan which may affect any of Participant’s rights or
privileges hereunder.

 

10.                               Committee Authority

 

Any question concerning the interpretation of this Agreement or the Plan, any
adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Committee in
its sole and absolute discretion.  Such decision by the Committee shall be final
and binding.

 

11.                               Transfer Restrictions

 

(a)                                 General Restrictions.  Any sale, transfer,
assignment, encumbrance, pledge, hypothecation, conveyance in trust, gift,
transfer by bequest, devise or descent, or other transfer or disposition of any
kind, whether voluntary or by operation of law, directly or indirectly, of
(i) Unvested Units, (ii) Vested Units prior to the Settlement Date, or
(iii) Shares subject to such Unvested Units or Vested Units, shall be strictly
prohibited and void; provided, however, Participant may assign or transfer the
Award to the extent permitted under the Plan, provided that the Award shall be
subject to all the terms and condition of the Plan, this Agreement and any other
terms required by the Committee as a condition to such transfer.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Transfers by Covered Persons. If Participant
is a “Covered Person” as defined in the ArcBest Corporation Stock Ownership
Policy for Directors and Executives (the “Policy”) as amended from time to time,
Participant agrees that he or she shall not sell or otherwise dispose or
transfer any shares from this Award or any other Award except to the extent
permitted by the Policy.

 

12.                               Suspension or Termination of Award

 

Pursuant to Section 16 of the Plan, if at any time prior to Participant’s
receipt of Shares pursuant to the Award an Authorized Officer reasonably
believes that Participant may have committed an Act of Misconduct (as defined
below), the Authorized Officer, the Committee or the Board may suspend
Participant’s rights to vest in any Restricted Stock Units, and/or to receive
payment for or receive Shares in settlement of Vested Units pending a
determination of whether an Act of Misconduct has been committed.  In addition,
pursuant to Section 16 of the Plan, if the Committee or an Authorized Officer
determines Participant has committed an act of embezzlement, fraud, dishonesty,
nonpayment of any obligation owed to the Company or any Subsidiary, breach of
fiduciary duty, violation of Company ethics policy or code of conduct,
deliberate disregard of Company or Subsidiary rules, or if Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, solicits any employee or service provider to leave the
employ or cease providing services to the Company or any Subsidiary, breaches
any intellectual property or assignment of inventions covenant, engages in any
conduct constituting unfair competition, breaches any non-competition agreement,
induces any Company or Subsidiary customer to breach a contract with the Company
or any Subsidiary or to cease doing business with the Company or any Subsidiary,
or induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Committee, (i) neither
Participant nor Participant’s estate nor transferee will be entitled to vest in
or have the restrictions on Unvested Units lapse, or otherwise receive payment
or Shares in respect of Vested Units and (ii) Participant will forfeit all
undelivered (including deferred) Vested and Unvested Units.  In making such
determination, the Committee or an Authorized Officer shall give Participant an
opportunity to appear and present evidence on his or her behalf at a hearing
before the Committee or an opportunity to submit written comments, documents,
information and arguments to be considered by the Committee.  Any dispute by
Participant or other person as to the determination of the Committee must be
resolved pursuant to Paragraph 14(j).

 

13.                               Adjustment of and Changes in the Stock

 

In the event that the number of Shares increases or decreases through a
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend (other than regular, quarterly cash dividends),
or otherwise, the Committee shall equitably adjust the number of Shares subject
to this Award to reflect such increase or decrease.

 

14.                               General Provisions

 

(a)                                 Notices.  Whenever any notice is required or
permitted hereunder, such notice must be in writing and delivered in person or
by mail (to the address set forth below if notice is

 

6

--------------------------------------------------------------------------------


 

being delivered to the Company) or electronically.  Any notice delivered in
person or by mail shall be deemed to be delivered on the date on which it is
personally delivered, or, whether actually received or not, on the third
business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith.  Any notice given by the Company to Participant directed
to Participant at Participant’s address on file with the Company shall be
effective to bind Participant and any other person who shall have acquired
rights under this Agreement.  The Company or Participant may change, by written
notice to the other, the address previously specified for receiving notices. 
Notices delivered to the Company in person or by mail shall be addressed as
follows:

 

Company:

ArcBest Corporation

 

Attn:

Executive Benefits

 

 

P.O. Box 10048

 

 

Fort Smith, AR 72917-0048

 

 

Fax: (479) 494-6928

 

(b)                                 No Waiver.  No waiver of any provision of
this Agreement will be valid unless in writing and signed by the person against
whom such waiver is sought to be enforced, nor will failure to enforce any right
hereunder constitute a continuing waiver of the same or a waiver of any other
right hereunder.

 

(c)                                  Undertaking.  Participant hereby agrees to
take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable in order to carry out or effect one or
more of the obligations or restrictions imposed on either Participant or the
Award pursuant to the express provisions of this Agreement.

 

(d)                                 Entire Contract.  This Agreement and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof.  This Agreement is made pursuant to the provisions of
the Plan and will in all respects be construed in conformity with the express
terms and provisions of the Plan.

 

(e)                                  Successors and Assigns.  The provisions of
this Agreement will inure to the benefit of, and be binding on, the Company and
its successors and assigns and Participant and Participant’s legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Agreement and agreed in writing to join herein and be bound by the terms
and conditions hereof.

 

(f)                                   Securities Law Compliance.  The Company
may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by Participant or other
subsequent transfers by Participant of any Shares issued as a result of or under
this Award, including without limitation (i) restrictions under an insider
trading policy, (ii) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the Award and/or the Shares underlying the Award and (iii) restrictions
as to the use of a specified brokerage firm or other agent for such resales or
other transfers.  Any sale of the Shares must also comply with other applicable
laws and regulations governing the sale of such shares.

 

7

--------------------------------------------------------------------------------


 

(g)                                  Information Confidential.  As partial
consideration for the granting of the Award:

 

(1)                                 Participant agrees that he or she will keep
confidential all information and knowledge that Participant has relating to the
manner and amount of his or her participation in the Plan; provided, however,
that such information may be disclosed as required by law and may be given in
confidence to Participant’s spouse, tax and financial advisors, or to a
financial institution to the extent that such information is necessary to secure
a loan.

 

(2)                                 Participant agrees that he or she will
maintain the confidentiality of any Confidential Information to which he or she
is entrusted by the Company, except when disclosure is authorized by the Company
or required by laws or regulations.  Confidential Information includes “trade
secrets” as defined by applicable law and all other non-public information that
might be of use to competitors, or harmful to the Company or its customers if
disclosed.  The obligation to preserve Confidential Information shall continue
even after Participant’s service to the Company ends.  Participant agrees that,
in addition to all other legal and equitable remedies, the Company shall be
entitled to seek injunctive relief in the event of a violation of this provision
by the Participant.

 

(h)                                 Electronic Delivery.  The Company may, in
its sole discretion, decide to deliver any documents related to any awards
granted under the Plan by electronic means or to request Participant’s consent
to participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company, and
such consent shall remain in effect throughout Participant’s term of service
with the Company and thereafter until withdrawn in writing by Participant.

 

(i)                                     Governing Law.  Except as may otherwise
be provided in the Plan, the provisions of this Agreement shall be governed by
the laws of the State of Delaware, without giving effect to principles of
conflicts of law.

 

(j)                                    Arbitration of Disputes.  Pursuant to
Section 23 of the Plan, Participant hereby agrees as follows:

 

(i)                                     If Participant or Participant’s
transferee wishes to challenge any action of the Committee or the Plan
Administrator, the person may do so only by submitting to binding arbitration
with respect to such decision.  The review by the arbitrator will be limited to
determining whether Participant or Participant’s transferee has proven that the
Committee’s decision was arbitrary or capricious.  This arbitration will be the
sole and exclusive review permitted of the Committee’s decision.  Participant
explicitly waives any right to judicial review.

 

(ii)                                  Notice of demand for arbitration will be
made in writing to the Committee within thirty (30) days after written notice to
Participant of the applicable decision by the Committee.  The arbitrator will be
selected by mutual agreement of the Committee and Participant.  If the Committee
and Participant are unable to agree on an arbitrator, the arbitrator will be
selected by the American Arbitration Association.  The arbitrator, no matter how

 

8

--------------------------------------------------------------------------------


 

selected, must be neutral within the meaning of the Commercial Rules of Dispute
Resolution of the American Arbitration Association.  The arbitrator will
administer and conduct the arbitration pursuant to the Commercial Rules of
Dispute Resolution of the American Arbitration Association.  Each side will bear
its own fees and expenses, including its own attorney’s fees, and each side will
bear one half of the arbitrator’s fees and expenses; provided, however, that the
arbitrator will have the discretion to award the prevailing party its fees and
expenses.  The arbitrator will have no authority to award exemplary, punitive,
special, indirect, consequential, or other extracontractual damages.  The
decision of the arbitrator on the issue(s) presented for arbitration will be
final and conclusive and any court of competent jurisdiction may enforce it.

 

(k)                                 Section 409A of the Code.  This Award is
intended to comply, to the extent applicable, with the election, distribution
and any other requirements of Section 409A of the Code and, as such, shall be
interpreted in a manner consistent therewith.  Notwithstanding anything herein
or in the Plan to the contrary, the Company may, in its sole discretion, amend
this Award (which amendment shall be effective upon its adoption or at such
other time designated by the Company) as may be necessary to avoid the
imposition of the additional tax under Section 409A of the Code or otherwise
comply with Section 409A and the regulations thereunder; provided, however, that
any such amendment shall be implemented in such a manner as to preserve, to the
greatest extent possible, the terms and conditions of this Award as in existence
immediately prior to any such amendment.

 

(l)                                     Board Policies and Guidelines. 
Participant acknowledges that this Award is subject to certain policies and
guidelines as may be from time to time enacted by the Board of Directors of the
Company including guidelines for the Recoupment of Incentive Compensation
adopted by the Board of Directors of the Company effective October 18, 2007.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

ARCBEST CORPORATION

 

 

 

 

 

 

By:

 

 

 

Judy R. McReynolds

 

 

President & CEO

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[Participant]

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

ARCBEST CORPORATION
RESTRICTED STOCK UNIT
INITIAL DEFERRAL ELECTION FORM FOR 20   AWARDS

 

Effective as of              , the undersigned hereby irrevocably elects (the
“Election”) to defer receipt of certain shares of common stock (the “Shares”) of
ArcBest Corporation (the “Company”) related to the Restricted Stock Units (the
“Award”) awarded under and pursuant to any Restricted Stock Unit Award Agreement
dated between           and              (the “Award Agreement”) and the ArcBest
Corporation 2005 Ownership Incentive Plan, as amended from time to time (the
“Plan”).  This deferral shall be made in accordance with the terms and
provisions outlined in this Election in the manner and amount set forth below. 
In making this Election, you may elect to defer the settlement of all or a
portion of your Award.  Your deferral must be expressed as a percentage of the
Restricted Stock Units subject to the Award.  In executing this Election form
you acknowledge that, in order to be effective, either (i) if on the Grant Date
set forth in your Award Agreement or within 12 months following such Grant Date
you become wholly or partially vested in your Award by virtue of satisfying the
requirements (as defined in the Award Agreement) for either Normal Retirement or
Early Retirement (other than actual separation from service), the Election must
be returned no later than December 31 of the year preceding the year in which
the Grant Date set forth in your Award Agreement occurs, or (ii) if the
preceding clause (i) does not apply to you, (A) the Election must be returned no
later than 30 days following the Grant Date set forth in your Award Agreement,
and (B) the portion of your Award subject to this Election must not become
vested until more than 12 months following the date of this Election (or, if
later, 12 months following the Grant Date).

 

In general, all deferrals pursuant to this election will be paid out in Shares. 
Subject to the terms and conditions of the Award Agreement and the Plan, all of
the Shares you are entitled to receive on the Settlement Date specified in this
Election will be transferred to you on the applicable Settlement Date.

 

Amount of the Deferral

 

o                                    I hereby irrevocably elect to defer
settlement of      % of the Shares subject to the Award.

 

--------------------------------------------------------------------------------


 

Duration of the Deferral

 

Settlement of that portion of the Award specified above shall be deferred until
[complete by checking the appropriate box below and, if applicable, filling in
the distribution date.  CHECK ONLY ONE BOX]:

 

o                                                 , 20    [Note: this date must
be after the third anniversary of the      Grant Date]; or

 

o                                    the termination of my service as a member
of the Board; or

 

o                                    the earlier of              , 20     [Note:
this date must be after the third anniversary of the      Grant Date] or the
termination of my service as a member of the Board; or

 

o                                    the later of              , 20      [Note:
this date must be after the third anniversary of the      Grant Date]or the
termination of my service as a member of the Board.

 

Terms and Conditions

 

By signing this form, you acknowledge your understanding and acceptance of the
following:

 

1.                                      Submission of Election to the Company.
You understand that (i) if on the Grant Date set forth in your Award Agreement
or within 12 months following such Grant Date you satisfy or will satisfy the
vesting requirements for either Normal Retirement or Early Retirement (each as
defined in the Award Agreement), the Election must be submitted to the Company
no later than December 31 of the year preceding the year in which the Award was
granted or (ii) if the preceding clause (i) does not apply to you, the Election
must be submitted to the Company no later than 30 days following the date the
Award was granted.

 

2.                                      Status of Participant. You will have no
rights as a stockholder (including, without limitation, any voting rights with
respect to the Units subject to this Election) with respect to the Units subject
to this Election, unless and until Shares with respect to such Units are issued
to you hereunder.

 

3.                                      Payment Acceleration.  Notwithstanding
anything herein to the contrary, any Shares subject to this Election shall be
immediately distributed to you or your estate, as applicable, upon your death or
Disability (as defined in the Award Agreement) or upon a “change in the
ownership or effective control” of the Company or in the “ownership of a
substantial portion of the assets” of the Company within the meanings ascribed
to such terms in Treasury Department regulations or other guidance issued under
Section 409A of the Code.

 

4.                                      Administration. This Election is
administered and interpreted by the Committee (as such term is defined in the
Plan). The Committee has full and exclusive discretion to interpret and
administer this Election. All actions, interpretations and decisions of the
Committee are conclusive and binding on all persons, and will be given the
maximum possible deference allowed by law.

 

5.                                      Arbitration of Disputes.  All disputes
under this Election form shall be subject to arbitration pursuant to Paragraph
14(j) of the Award Agreement and Section 23 of the Plan.

 

2

--------------------------------------------------------------------------------


 

Submitted by:

 

Accepted by:

 

 

 

 

 

ARCBEST CORPORATION

 

 

 

 

 

 

By:

 

[Participant]

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------